MEMORANDUM **
Lan Song, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision dismissing her request for asylum, withholding of removal and protection under the Conven*857tion Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252, and we grant the petition and remand.
The BIA made no determination on the Immigration Judge’s (IJ’s) adverse credibility determination, but instead denied relief on the merits. We remand for consideration of the IJ’s adverse credibility determination. See INS v. Ventura, 537 U.S. 12, 16-17, 123 S.Ct. 353, 154 L.Ed.2d 272 (2002) (per curiam). If the BIA determines that Song is credible, our review of the record suggests that she may have demonstrated past persecution. See Prasad v. INS, 101 F.3d 614, 617 (9th Cir.1996). We do not reach Song’s eligibility for withholding of removal or protection under CAT.
PETITION FOR REVIEW GRANTED; REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.